Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2022

                                       No. 04-22-00447-CR

                                          Leticia LOPEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5852W
                         Honorable Raymond Angelini, Judge Presiding


                                          ORDER
       In accordance with a plea bargain agreement, Appellant was convicted of the state jail
felony of theft under $2,500, enhanced. The trial court suspended Appellant’s sentence and
placed her on community supervision. Subsequently, the trial court rendered a judgment
revoking Appellant’s community supervision, and Appellant now seeks to appeal the revocation.
         However, the clerk’s record contains a trial court certification signed on July 8, 2022, that
states the underlying case “is a plea-bargain case, and the defendant has NO right of appeal.”
         Because this is an appeal from a judgment revoking Appellant’s community supervision,
the trial court’s certification of defendant’s right of appeal is defective. See Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005); Sanchez v. State, 109 S.W.3d 760, 761 (Tex. App.—
San Antonio 2003, no pet.); see also Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.
2006).
        We ORDER the trial court to amend the certification and cause the district clerk to file a
supplemental clerk’s record containing the amended certification within THIRTY DAYS of the
date of this order. See TEX. R. APP. P. 25.2(f), 37.2; Sanchez, 109 S.W.3d at 761.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court